Exhibit 10.1

SEVENTH AMENDMENT TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) dated as of September 21, 2012 is entered into among AGC
FUNDING CORPORATION (the “Seller”), AMERICAN GREETINGS CORPORATION, in its
capacity as servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), PNC BANK, NATIONAL
ASSOCIATION (in its individual capacity, “PNC”), as purchaser agent for Market
Street Funding LLC, as Administrator for each Purchaser Group (in such capacity,
the “Administrator”) and as issuer of Letters of Credit (in such capacity,
together with its successors and permitted assigns in such capacity, the “LC
Bank”) and MARKET STREET FUNDING LLC (in its individual capacity, “Market
Street”), as a Conduit Purchaser and as a Related Committed Purchaser.

RECITALS

1. The Seller, the Servicer, the Administrator, PNC, Market Street and the LC
Bank are parties to the Amended and Restated Receivables Purchase Agreement
dated as of October 24, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”); and

2. The parties hereto desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement. The Agreement is hereby amended as follows:

(a) The amount specified as the “Commitment” with respect to Market Street in
its capacity as a Related Committed Purchaser and as set forth below its
Purchaser Agent’s signature to the Agreement is hereby amended and restated in
its entirety as set forth below its Purchaser Agent’s signature hereto.

(b) The amount specified as the “Commitment” for PNC in its capacity as LC Bank
and as set forth below its signature in such capacity to the Agreement is hereby
amended and restated in its entirety as set forth below its signature in such
capacity hereto.

(c) Clause (a) of the definition of “Eligible Receivable” set forth in Exhibit I
to the Agreement is replaced in its entirety with the following:



--------------------------------------------------------------------------------

(a) the Obligor of which is (i) a United States resident or an Eligible Foreign
Obligor, (ii) not subject to any action of the type described in paragraph
(f) of Exhibit V to the Agreement, (iii) not an Excluded Obligor, (iv) not an
Affiliate of Greetings and (v) not Schurman Fine Papers or any Subsidiary
thereof; it being understood and agreed that any Pool Receivable (and the
origination, sale or servicing thereof) with respect to which Schurman Fine
Papers or any Subsidiary thereof is the Obligor shall be excluded from the
calculation of (x) “Days’ Sales Outstanding,” “Delinquency Ratio,” “Dilution
Ratio,” “Dilution Reserve,” “Dilution Reserve Percentage,” “Disputed Default
Ratio,” “Everyday Default Ratio,” “Loss Reserve,” “Loss Reserve Percentage,”
“Receivables Based Loss Reserve Percentage,” “Sales Based Loss Reserve
Percentage,” “Seasonal Default Ratio,” “Total Reserve,” “Yield Reserve” and
“Yield Reserve Percentage,” and (y) any components of the calculations and terms
described in clause (x), in each case, for all purposes of this Agreement and
each of the other Transaction Documents on and after the date on which the
Servicer first delivers an Information Package hereunder that reflects such
exclusion,

(d) The definition of “Everyday Default Ratio” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:

“Everyday Default Ratio” means the ratio (expressed as a percentage and rounded
to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of
the last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables identified by the Seller or the Servicer on the
most recent Information Package as Receivables relating to SBT invoices,
everyday invoices and manual invoices that became Defaulted Receivables during
such month by (b) the aggregate credit sales other than Seasonal Sales made by
the Originators during the month that is six months before such month.

(e) Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by deleting the date “September 21,
2012” therein and substituting the date “October 1, 2015” therefor.

(f) The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended by deleting the amount “$70,000,000” therein and substituting
the amount “$50,000,000” therefor.

(g) The definition of “Seasonal Sales” set forth in Exhibit I to the Agreement
is hereby replaced in its entirety with the following:

“Seasonal Sales” means those amounts identified by the Seller or Servicer on the
periodic Information Packages as invoices (other than SBT invoices) related to
specific seasonal shipments.

 

2



--------------------------------------------------------------------------------

(h) Section 2(a) of Exhibit II to the Agreement is hereby replaced in its
entirety with the following:

(a) in the case of each Funded Purchase and each issuance of a Letter of Credit,
each of the following conditions shall be satisfied unless waived in writing by
the Administrator following the Administrator’s receipt of the applicable
completed purchase notice: (i) the Servicer shall have delivered to the
Administrator and each Purchaser Agent on or before such purchase or issuance,
as the case may be, in form and substance satisfactory to the Administrator and
such Purchaser Agent, a completed pro forma Information Package to reflect the
level of Investment, the LC Amount and related reserves and the calculation of
the Purchased Interest after such subsequent purchase or issuance, as the case
may be, and a completed purchase notice in the form of Annex B, (ii) if no
Information Package has been delivered to the Administrator and the Purchaser
Agents during the preceding 90-days due to the proviso to Section 2(i)(iii) of
Exhibit IV, then the Administrator shall have performed an audit of the
Servicer, Greetings and/or the Seller in accordance with the provisions of
Section 1(h) and/or 2(f) of Exhibit IV within [60] days of such Funded Purchase
or issuance and (iii) the Servicer shall have delivered to the Administrator and
each Purchaser Agent on or before such purchase or issuance, as the case may be,
each Information Package that was not previously delivered due to the proviso to
Section 2(i)(iii) of Exhibit IV; and

(i) Section 2(i)(iii) of Exhibit IV to the Agreement is hereby replaced in its
entirety with the following:

(iii) as to the Servicer only, as soon as available and in any event not later
than two Business Days prior to the Settlement Date, an Information Package as
of the last day of such month or, within 10 Business Days of a request by the
Administrator or any Purchaser Agent, an Information Package for such periods as
is specified by the Administrator or such Purchaser Agent (including on a
semi-monthly, weekly or daily basis); provided, however, unless otherwise
required pursuant to Section 2(a) of Exhibit II to the Agreement in connection
with any Funded Purchase or issuance of any Letters of Credit, the Servicer
shall not be obligated to deliver any Information Package in accordance with
this Section 2(i)(iii) on any day when the sum of (A) the Aggregate Investment,
plus (B) the LC Amount, equals zero;

(j) Clause (d) of the definition of “Termination Event” set forth in Exhibit V
to the Agreement is hereby replaced in its entirety with the following:

(d) the Seller or the Servicer shall fail to deliver an Information Package
pursuant to the Agreement at any time when (i) the sum of (A) the Aggregate
Investment, plus (B) the LC Amount, exceeds (ii) zero, and such failure shall
remain unremedied for two Business Days;

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to each Purchaser and the Administrator as follows:

(a) Representations and Warranties. The representations and warranties of such
Person contained in Exhibit III of the Agreement are true and correct in all
material respects as of the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date, and in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement (or in any
other Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by PNC of (i) counterparts of this Amendment executed by each of
the other parties hereto, (ii) counterparts of that certain Purchaser Group Fee
Letter, dated as of the date hereof (the “Fee Letter”), executed by the Seller,
the Servicer, PNC and Market Street, in each case in form and substance
satisfactory to the Administrator in its sole discretion and (iii) the
“Amendment Fee” (under and as defined in the Fee letter) in accordance with the
terms of the Fee Letter.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or by email of a .pdf copy thereof shall be
effective as delivery of an originally executed counterpart hereof.

 

4



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purpose Sections 5-1401 and 5-1402 of the general obligations law of the State
of New York).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

(continued on following page)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AGC FUNDING CORPORATION, as Seller By:   /s/ Gregory M. Steinberg Name:  
Gregory M. Steinberg Title:   Vice President and Treasurer AMERICAN GREETINGS
CORPORATION, as Servicer By:   /s/ Gregory M. Steinberg Name:   Gregory M.
Steinberg Title:   Treasurer

 

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:   /s/ William P. Falcon Name:   William P. Falcon Title:   Vice President
PNC BANK, NATIONAL ASSOCIATION,


as Purchaser Agent for Market Street Funding LLC

By:   /s/ William P. Falcon Name:   William P. Falcon Title:   Vice President
Commitment: $50,000,000 PNC BANK, NATIONAL ASSOCIATION,


as LC Bank

By:   /s/ William P. Falcon Name:   William P. Falcon Title:   Vice President

Commitment:$50,000,000

 

S-2



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Conduit Purchaser and as a Related Committed Purchaser

By:

  /s/ Doris J. Hearn

Name:

  Doris J. Hearn

Title:

  Vice President

 

S-3